Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. As discussed in the interview conducted on 03/03/2021 subsequent to the filing of the arguments, the instant claims do not specifically recite that each of the first and second paddle levers are configured to bend independently when each of the levers is separately actuated, or configured to bend each and every time it is actuated by a player’s finger, or any other similar language that would distinguish over Sobota in view of Takeda and Tosaki. With regard to claim 1, the Examiner maintains the position taken in the Non-Final Rejection of 11/20/2020 that Tosaki taught that it was known to manufacture paddle levers to resiliently bend when operated with sufficient force. The Examiner also maintains the motivation to use this feature with Sobota to avoid damaging the rear paddle assembly when both paddles are actuated simultaneously and with strong force since Sobota’s rear paddle levers are capable of such use based on their construction and would benefit from the enhanced durability provided by this feature. Considering the last limitation of instant claim 1, “wherein the first and second paddle levers are configured to bend when activated by the user’s middle, ring or pinkie finger during operation and to return to an unbent position when released.” this limitation is broad enough to encompass the invention taught by Sobota in view of Takeda and Tosaki wherein the dual rear paddle input device of Sobota could have been manufactured to bend when activated by at least two of a user’s middle, ring or pinkie fingers to provide the predictable advantage of enhanced durability during rough use by a player. 
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Sobota and Tosaki are directed to handheld video game controllers comprising rear paddle levers.
In response to applicant's argument that bodily incorporation of Tosaki into Sobota would not result in the same invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Referring to p. 5 of the Non-Final Rejection of 11/20/2020, the Examiner did not suggest bodily incorporating Tosaki’s rear paddle levers into Sobota. Rather, the Examiner explained that Tosaki’s teaching of manufacturing rear finger-operated paddle levers of a video game controller out of a resilient material to avoid them being damaged when used with strong force by a user would be equally applicable to the controller of Sobota, which comprises rear paddle levers that would benefit from such construction and for the same advantage of ensuring durability even if a player pressed both paddle levers together with significant force. 
Re claim 13, in response to Applicant’s argument that the rejection referencing the rejections of claims 1 and 3 does not specifically address, “a first back control located at the . 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20020128064 A1 to Sobota in view of US 5,984,785 to Takeda et al. and US 5,989,123 to Tosaki et al.
Re claim 1, Sobota discloses a hand held apparatus for providing a user input to a computer program for controlling the computer program (Abstract, Figs. 3a-3c, [0011]-[0017], a handheld video game controller having a variety of possible embodiments comprising additional rear lever-type controls)
	a case configured to be supported only by a user's hands during operation of the apparatus ([0009] defines the art of the invention as that of handheld video game controllers 
	a front face and a back face opposite the front face, wherein the front face contains a plurality of front controls configured to be activated by the user's thumbs during operation of the apparatus ([0044] defines a group termed "upper game controls 14" that are described as including at least a D-pad and joystick and which is transverse to a central axis 18 of the controller housing 12. Note that [0009] defines the prior art of such upper game controls as being "movement controls...generally in the form of a joystick or D-pad. The joystick or D-pad provides the user with two-dimensional movement control in a fixed plane..." and "are designed for two-handed actuation, the movement controller (i.e., joystick or D-pad) is one part of the controller that is generally actuated with one of the user's hands (or fingers) and
	a top face and a bottom opposite the top face (The surface of controller housing 12 diagrammed in Fig. 3a is interpreted as the top face and the opposite side of the controller is interpreted as the bottom face) wherein the top face contains a plurality of top controls configured to be activated by the user's  fingers during operation of the apparatus (Fig. 3a, the 
	a first back control comprising a first paddle lever located at the back face and positioned to allow activation by the user's middle, ring or pinkie finger during the operation of the apparatus (Figs 3a, 3c, No. 32a), the first back control having a first vertical dimension measured from a top edge of the back face adjacent to the top face of the case to a bottom edge of the back face adjacent to the bottom of the case, the first vertical dimension being at least one fourth of a distance from the top edge of the back face to the bottom edge of the back face (Fig. 3c, considering the observed scale of the features, the height of 32a is approximately one third of a distance measured between the top face, located near the reference mark 'P' and perpendicular to central axis 18, and the bottom edge, located at a horizontal line that would align with the lower-most portion of the handles.)
	a second back control comprising a second paddle lever located at the back face and positioned to allow activation by the user's middle, ring or pinkie finger during operation, of the apparatus, the second back control having a second vertical dimension measured from the top edge of the back face to the bottom edge of the back face, the second vertical dimension being at least one fourth of the distance from the top edge of the back face to the bottom edge of the back face (Fig. 3 No. 32b)
	Although Sobota teaches the same inventive concept substantially as claimed, wherein the controller of Sobota comprises conventional joystick and/or D pad controls on its front surface, Sobota does not go into detail as to the operation of these known prior art features and as such lacks explicit mention of the front controls being activated by a user's thumbs or user's index fingers. Sobota is also silent as to whether the first and second paddle levers, 32a and 32b, are configured to bend when activated by the user's middle, ring or pinkie finger during operation and to return to an unbent position when released.
	Takeda is an analogous prior art handheld video game controller having a case and configuration similar to that of Sobota and that teaches that it was known in the art for front surface joysticks and D-pads to be activated by a user's thumbs (Takeda Fig. 11) and top surface buttons to be activated by a user's index fingers (Fig. 12). it would have been obvious to one having ordinary skill in the art at the time of the invention that the front surface controls of Sobota are configured to be activated by a user's thumbs and top surface buttons are configured to be activated by a user's index fingers as taught by Tosaki without causing any unexpected results and because this is the accepted way of operating such a controller based on the design ergonomics and shape of human hands.
	Tosaki is another analogous prior art video game controller comprising paddle levers on its back surface (Tosaki Fig. 23). Tosaki teaches that it was known in the art to manufacture such rear paddle levers from an inherently resilient material such that they are configured to bend when activated by user's fingers and return to an unbent position when released if a user erroneously actuates both levers simultaneously and applies stronger than usual force to the paddle levers (Tosaki 14:12-25, wherein Tosaki notes in 6:55-60 and 13:13-15 and 14:10-11 that the rear gearshift paddle levers are configured to be activated by fingers other than the thumbs). It would have been further obvious to one having ordinary skill in the art at the time of the invention that Sobota's paddle levers 32a and 32b, which are connected to one another 
	Re claims 2, 19, these claims recite an intended manner of use for the first and second back controls and for the controller (replicating the controls). Apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Circ. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). For this reason, claims 2 and 19 do not patentably distinguish over the apparatus of Sobota as modified by Takeda and Tosaki.
	Re claim 3, refer to Sobota Fig. 3a and Takeda Figs. 11-12.
	Re claims 4, 16, refer to the rejection of claim 1 regarding the teaching of Tosaki 14:12-25 of paddle levers being manufactured from inherently resilient material that bends and returns to its unbent position when force is applied and released by user’s fingers. 
	Re claims 5, 7-8, 15, 20, the Abstract of Sobota indicates that signals generated by operation of the steering lever controls located on the back side of the controller are used to 
	Re claim 6, refer to Sobota Figs. 3a, 3b regarding lever 30. 
	Re claim 9, Although Sobota as diagrammed in Figs. 3a-3c does not specifically contemplate the first and second back controls comprising at least one half of the distance from the top edge to the bottom edge of the back face, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	Re claims 10, 14, 17-18, refer to Sobota Fig. 3c wherein a vertical dimension of either back control 32a, 32b is interpreted as being parallel to the centerline P, and the horizontal dimensions, which are diagrammed as being different, are interpreted as being perpendicular to the centerline P. 
Re claims 11-12, refer to the title of Sobota, “Game controller” and the Abstract, “In response to the varying degree of user depression, the steering/driving controller is capable of outputting steering control signals of varying level to a connected game console, thereby enabling more selective and more accurate driving control within a video game being played on the connected game console.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715